MEMORANDUM OPINION
BRETT, Judge.
Wayne H. Hollowell, hereafter referred to as the defendant, was tried and convicted in the District Court of Pottawatomie County, Oklahoma, for the offense of being In Actual Physical Control of a Motor Vehicle While Under the Influence of Intoxicating Liquor, Second and Subsequent Offense; he was sentenced to serve one year imprisonment, pay a fine of $50.00, and costs of $44.40; and from that judgment and sentence he appeals.
The Attorney General filed his response to the petition in error in which he confesses error, that the judgment and sentence upon which the second and subsequent offense was predicated did not meet the requirements of Burgett v. Texas, 389 U.S. 109, 88 S.Ct. 258, 19 L.Ed.2d 319 (1967), and that defendant’s judgment and sentence should be reversed and remanded for a new trial.
It is therefore ordered that the judgment and sentence in case no. 6737, in the District Court of Pottawatomie County, Oklahoma, shall be reversed and remanded for a new trial.
BUSSEY, P. J.,' and NIX, J., concur.